The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2015

                                    No. 04-14-00095-CR

                                      Jesus PADILLA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 394254
                      Honorable Wayne A. Christian, Judge Presiding


                                       ORDER

       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to January 30, 2015. No further extensions will be granted.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court